Citation Nr: 1207264	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a separate grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus.  The Veteran timely appealed that decision.

The Veteran initially indicated in her June 2006 substantive appeal, VA Form 9, that she wished to have a hearing before a Veterans Law Judge; such was scheduled in September 2009.  In September 2009, the Veteran requested postponement of her hearing.  Ultimately, the Veteran withdrew her hearing request in a November 2009 correspondence.  

During the pendency of the appeal, the Veteran was service connected for bilateral plantar fasciitis (also claimed as bilateral pes planus) in a May 2010 rating decision; that rating decision assigned a 10 percent disability rating for that disability under Diagnostic Code 5299-5276, effective July 30, 2005-the date following her discharge from service.  The Veteran has not submitted a notice of disagreement with that decision and the Board considers such decision to be final at this time.

This case was initially before the Board in November 2010, at which time the Board recognized the May 2010 rating decision granting bilateral plantar fasciitis; however, the Board also acknowledged that the Veteran had indicated she wished to continue her appeal of bilateral pes planus at that time and did not consider such a grant of benefits for bilateral plantar fasciitis to satisfy her appeal.  In light of such, the Board remanded the case in November 2010 in order for a supplemental statement of the case to be issued as to the bilateral pes planus issue, as the RO had considered the grant of benefits in the May 2010 rating decision to be a satisfaction of that issue and did not include adjudication of that issue in the May 2010 supplemental statement of the case.  

Following remand, the RO issued a supplemental statement of the case in November 2011 and the case has been returned to the Board for further appellate review at this time.  Therefore, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not meet the criteria for a current diagnosis of bilateral pes planus, but rather her podiatric symptomatology is diagnosed as bilateral plantar fasciitis.

2.  Even assuming the Veteran has a diagnosis of bilateral pes planus, the evidence of record does not demonstrate any separate and distinct manifestations of bilateral pes planus which have not already been contemplated by the rating in effect for the Veteran's service-connected bilateral plantar fasciitis.


CONCLUSION OF LAW

The criteria establishing a separate grant of service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2008 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued and the claim was thereafter readjudicated, most recently in the November 2011 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Review of the Veteran's service treatment records demonstrates that on her March 2002 entrance examination her feet were normal.  Beginning in November 2003, the Veteran began complaining of non-joint pain in her feet; in December 2003, the Veteran's active problems demonstrated that she had congenital pes planus and plantar fasciitis.  Following deployment to the Republic of Iraq, the Veteran again complained of foot pain and was requesting orthopedics in October 2004.  She was diagnosed with congenital pes planus at that time and was referred to podiatry.  In the November 2004, the Veteran underwent a consultation for her feet, where her diagnosis of congenital pes planus was continued, though it was specifically noted as being "not true planus, pronation syndrome."  

Prior to discharge from service, the Veteran underwent a VA examination in February 2005.  The Veteran indicated progressive onset of foot discomfort beginning in 2003 in the plantar aspects of her foot with ambulation and standing.  The examiner noted her service treatment records revealing decreased arches and insert therapy.  On examination, the Veteran's gait was within normal limits.  The examiner noted that the Veteran had no current appreciable pes planus, pes cavus, hallux valgus, hammertoes, or appreciable hallux rigidus.  The Veteran was diagnosed with symptomatic bilateral decreased arches without specific current pes planus.  

Following discharge from service, the Veteran was seen intermittently with VA for complaints of foot pain.  The Board notes that in December 2005 and January 2006 the Veteran was treated for bilateral pes planus or bilateral painful flatfeet.  However, beginning in July 2009, the Veteran's pes planus began being concurrently listed and treated with bilateral plantar fasciitis.

The Veteran submitted a medical opinion from her private physician, Dr. C.T., M.D., dated October 2007.  Dr. C.T. noted that the Veteran was diagnosed with bilateral pes planus, flatfeet and plantar fasciitis during military service, where she worked as a cook requiring long hours of standing.  On the basis of the Veteran's complaints in service, her work as a cook, and her lay statements that she didn't have such conditions prior to military service, Dr. C.T. concluded that such medical conditions were likely due to her military service.

In December 2009, the Veteran underwent another VA examination of her feet.  The Veteran reported similar medical history as in the previous VA examination, noting that she was diagnosed with pes planus in service and that her symptomatology has been continuous since 2003.  After examination of the Veteran and x-rays, the examiner diagnosed the Veteran with bilateral plantar fasciitis.  The examiner stated that the Veteran's bilateral foot symptomatology was less likely than not related to a diagnosis of pes planus, but rather attributed to the Veteran's bilateral plantar fasciitis.  The examiner concluded that after reviewing the medical history, physical examination and radiological studies, the Veteran's longitudinal pain was related to her plantar fasciitis.  The examiner noted that the Veteran's arch is likely to have fallen to a mild degree with some pronation, if she has been on her feet for a long period with a high arch and her arch is not supported.  She stated that pes planus is a more severe pronation and feet without any arch.

On the basis of the December 2009 examiner's opinion, the Veteran was service connected for bilateral plantar fasciitis in the May 2010 rating decision.

The Board acknowledges McClain v. Nicholson, 21 Vet. App. 319 (2007), wherein the Court held that if a disability is present at any point during the rating period then the "current disability" requirement of service connection is satisfied.  Here, however, a review of the record as a whole leads to the conclusion that, while bilateral pes planus was referenced during the appeals period, the greater weight of the probative evidence discounts such diagnoses and thus it is found that the Veteran's valid diagnosis is bilateral plantar fasciitis, rather than bilateral pes planus.  

Again, both VA examiners consistently determined that the Veteran did not have any pes planus; the Board specifically notes the December 2009 examiner's opinion which particularly considered and rejected a diagnosis of pes planus, concluding instead that the Veteran's arches and feet did not demonstrate the requisite amount of pronation and flatness to amount to a diagnosis of pes planus.  

While the Board acknowledges that the treatment notes and the private examiner's opinion indicate that the Veteran has bilateral pes planus, the difference between whether the Veteran had bilateral pes planus, bilateral plantar fasciitis, or both disorders was not actually reached by those treatment records and private examiner.  In fact, the only two examiners which specifically dealt with that threshold question were the February 2005 and December 2009 examiners, who specifically declined to diagnose the Veteran with bilateral pes planus at both of those times.  Accordingly, the Board gives those examiners more probative value than the private examiner's opinion and the treatment notes of record.  Thus, the Board must conclude that the Veteran does not have a current diagnosis of bilateral pes planus, but rather has a current diagnosis of bilateral plantar fasciitis; such disability has already been service connected in the May 2010 rating decision.

Even assuming arguendo that the Veteran did have a diagnosis of bilateral pes planus and that disorder was related to military service, the Board is forced to conclude that a separate grant of service connection for bilateral pes planus cannot be awarded in this case.  

As noted above, the Veteran has already been awarded service connection for bilateral plantar fasciitis; such disorder is currently evaluated at 10 percent disabling, effective July 30, 2005.  While the Board is cognizant that the Veteran and her representative assert that she made specific allegations as to specific disabilities to which she feels that she is entitled to service connection, neither the Veteran nor her representative have not alleged, nor does the medical evidence of record demonstrate, any separate and distinct symptomatology pertaining to bilateral pes planus which have not already been contemplated by the currently service-connected bilateral plantar fasciitis.  

In fact, the Board specifically notes that the Veteran's bilateral plantar fasciitis has been rated as 10 percent disabling under Diagnostic Code 5299-5276.  Such a Diagnostic Code ending in "99" and followed by a hyphen connotes a disability which does not exist in the Rating Schedule and has been rated as analogous to a different disability which does exist in the Rating Schedule.  See 38 C.F.R. § 4.27 (2011).  In this case, the Veteran's bilateral plantar fasciitis has been rated as analogous to bilateral pes planus in this case, which is rated under Diagnostic Code 5276.  Accordingly, it appears that the Veteran's full range of podiatric symptomatology has been contemplated by the current evaluation for her bilateral plantar fasciitis, and no physician, either VA or private, has specifically noted symptomatology attributed solely to the Veteran's bilateral pes planus, as opposed to her plantar fasciitis.  Therefore, the Board must conclude that all of the Veteran's symptomatology has been contemplated in the rating for her bilateral plantar fasciitis, as instructed by Mittleider v. West, 11 Vet. App. 181 (1998).  

As there are no separate and distinct manifestations of a bilateral pes planus disability which have not already been contemplated under the Veteran's current disability rating for her service-connected plantar fasciitis, the Board cannot award a separate evaluation for bilateral pes planus-even if service connection was warranted-as rating such overlapping symptomatology would result in pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran does not have a current diagnosis of bilateral pes planus.  Rather, she has been diagnosed with bilateral plantar fasciitis.  Moreover, such bilateral plantar fasciitis disability has already been service-connected and the full range of her podiatric symptomatology has been considered in evaluating that disorder.  No separate and distinct manifestations of bilateral pes planus have been identified in the record for which a separate evaluation could be justified, even assuming that a valid diagnosis of bilateral pes planus did exist.  

For the above reasons, a separate grant of service connection for bilateral pes planus is not warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.304; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); Estaban, supra.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A separate grant of service connection for bilateral pes planus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


